Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	This office acknowledges receipt of the following item from the Applicant:
	Information Disclosure Statement (IDS) filed on 2/5/21 and it was consider.
	Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
3.	Claims 1-20 are presented for examination.
4.	Claims 1-7 and 18-19 are canceled.
5.	Claims 8, 10-12, 14-17 are amended.
6.	Claims 20 and 21 are newly cited.
7.	Claims 8-17 and 20-21 are pending.


REASONS FOR ALLOWANCE

8.	The following is an examiner's statement of reasons for allowance: 
	Claims 8-17 and 20-21 are considered allowable since the prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  The prior art does not teach the claimed invention in combination with other features, a method for testing memory cells under test of an integrated circuit, comprising: allocating an access value to a memory access; granting 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalkunte et al (5515523) discloses a method and apparatus for arbitrating conflicts by monitoring number of access request per unit of time in multiport memory systems.  The method including monitoring the volume of memory transfer requests from the first memory port and then partially disabling the second memory port if the memory request volume is greater than a first predetermined volume. Next, re-enabling the second memory port when the memory request volume becomes less than a second predetermined volume.  






Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825